          Case 2:19-cm-00401-UA Document 2 Filed 12/20/19 Page 1 of 4 Page ID #:2



 1   NICOLA T. HANNA
     United States Attorney
 2   BRAN DON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division

 4
     STEVEN R. WELK
     Assistant United States Attorney
     Chief, Asset Forfeiture Section
                                                                 ORIG~~IAI
 5   DAN G. BOYLE (Cal. Bar No. Pending)                                   cr       a
                                                                                    ~
     Assistant United States Attorney                               '~
 6   Asset Forfeiture Section                                                  ~.
                                                                                    ~1
        Federal Courthouse, 14th Floor                                               c'~
 7      312 North Spring Street                                          .~~~~ O
        Los Angeles, California 90012
                                                                         Z ~.      ~
 8      Telephone: (213) 894-2426                                        ~~
                                                                          ~ ,~Ar
                                                                               .~; ~
        Facsimile: (213) 894-0142
                                                                               „w c~
 9      E-mail: Daniel.Boyle2@usdoj.gov                                        ~~   `~
10                                                                                       ...
     Attorneys for Plaintiff
11   UNITED STATES OF AMERICA

12
                               UNITED STATES DISTRICT COURT
13
                         FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
     IN THE MATTER OF THE SEIZURE OF            ~R~M~~ ~C~ ~ ~ 1          ..
15   $109,515.00 AND $126,000.00 IN
     U.S. CURRENCY                              EX PARTS APPLICATION TO EXTEND THE
16                                              DEADLINE TO FILE CIVIL FORFEITURE
                                                COMPLAINT
17
                                                [PROPOSED ORDER LODGED
18                                              CONTEMPORANEOUSLY HEREWITH]

19

20

21

22           Plaintiff United States of America, by and through its counsel

23   of record, the United States Attorney for the Central District of

24   California and Assistant United States Attorney Dan G. Boyle, hereby

25   files its ex parte application to extend the deadline to file a civil

26   forfeiture complaint from December 22, 2019, to February 20, 2020.

27   //

28   //
       Case 2:19-cm-00401-UA
                        ;~ Document 2 Filed 12/20/19 Page
                                                      `~ 2 of 4 Page ID #:3



  1        This application is based upon the attached declaration of Dan

 2    G. Boyle.

 3

 4    Dated: December 20, 2019           Respectfully submitted,

 5                                      NICOLA T. HANNA
                                        United States Attorney
 6                                      BRANDON D. FOX
                                        Assistant United States Attorney
 7                                      Chief, Criminal Division
                                        STEVEN R. WELK
 8                                      Assistant United States Attorney
                                        Chief, Asset Forfeiture Section
 9
                                              /s/
10                                      DAN G. BOYLE
                                        Assistant United States Attorney
11
                                        Attorneys for Plaintiff
12                                      UNITED STATES OF AMERICA

13

14

15

16

~~l

18

19

20

21

22

23

24

25

26

27

28

                                          E
       Case 2:19-cm-00401-UA
                        '~ Document 2 Filed 12/20/19 Page 3 of 4 Page ID #:4



 1                         DECLARATION OF DANIEL G. BOYLE

 2        I, Daniel G. Boyle, declare as follows:

 3        1.    I am an Assistant United States Attorney in the United

 4   States Attorney's Office for the Central District of California.          I

 5   am an attorney representing the government in this case.

 6        2.    On or about September 23, 2019 claimant Jin Liang Li

 7   (~~claimant") filed a written claim in administrative forfeiture

 8   proceedings with the Drug Enforcement Administration ("DEA") with

 9   respect to $109,515.00 and $126,000 seized by DEA Agents on May 28,

10   2019 (the "Defendant Currency").

11        3.    The DEA has sent the written notice of intent to forfeiture

12   required by 18 U.S.C. ~ 983(a)(1)(A) to all known interested parties.

13   No person other than the claimant has filed a claim to the Defendant

14   Currency as required by law in the administrative forfeiture

15   proceeding.

16        4.    Under 18 U.S.C. ~ 983(a)(3)(A), the United States is

17   required to file a complaint for forfeiture against the Defendant

18   Currency and/or to obtain an indictment alleging that the 'Defendant

19   Currency is subject to forfeiture within 90 days after a claim has

20   been filed in the administrative forfeiture proceedings, which in

21   this case is Sunday, December 22, 2019, but the statue provides for

22   an extension of this date by court order or upon agreement of the

23   parties.

24        5.    The government currently expects to make a pre-filing

25   settlement proposal which may resolve this dispute without the need

26   for filing of a civil forfeiture complaint. I believe that the

27   requested extension of time to file a civil forfeiture complaint will

28

                                           3
          Case 2:19-cm-00401-UA Document 2 Filed 12/20/19 Page 4 of 4 Page ID #:5   ,.
                                                              1



   1    facilitate pre-filing settlement discussions, and would thus serve

   2    the purposes of judicial economy.

   3         6.     I am also currently scheduled to begin two weeks of

   4    paternity leave on December 30, 2019, and therefore expect to be

   5    unable to discuss or negotiate any proposed pre-filing settlement

   6    terms during that time.

   7         7.     On December 18, 2019, I contacted counsel for clairt~ant by

   8    e-mail requesting claimant's consent to an extension, but at the time

   9    of this filing, have not yet received a response.

10           8.     Accordingly, the government respectfully requests that the

11      deadline by which the United States shall be required to file a

12 ' complaint for forfeiture against the defendant property and/or to

13      obtain an indictment alleging that the assets are subject to

14      forfeiture be extended from December 22, 2.019, to February 20, 2020.

15           I declare under penalty of perjury under the laws of the United

16      States of America that the foregoing is true and correct and that

17      this declaration is executed at Los Angeles, California, on December

18      20, 2019.

19                                                     /s/ Dan G. Boyle
                                                            DAN G. BOYLE
f~.Tl

21

22

23

24

25

26

27

28

                                               4
